t c memo united_states tax_court impact research corporation joan c benz tax_matters_person petitioner v commissioner of internal revenue respondent research impact corporation joan c benz tax_matters_person petitioner v commissioner of internal revenue respondent docket nos filed date s-1 and s-2 were s_corporations formed to finance the research_and_development activities of a a nonpublicly traded c_corporation engaged in the business of developing educational videodiscs in a series of written agreements between s-1 s-2 and a s-1 and s-2 acquired proprietary rights in the results of the research which a was to perform on their behalf a was obligated to pay royalties to s-l1 and s-2 and a was given the option to ‘the petition in each docket was filed by frank colenda the tax_matters_person of each of the named corporations after trial and the filing of all briefs the court was notified that frank colenda died after appropriate representations we granted petitioners’ counsel’s motion in both dockets to substitute joan c benz for frank colenda as tax_matters_person and change captions to reflect this substitution -- - buy all the assets of s-1l and s-2 in exchange for stock in a s-1l and s-2 each deducted under sec_174 i r c the amounts each assertedly paid to a to conduct the research_and_development activities held neither s-1l nor s-2 is entitled to a deduction under sec_174 i r c because the amounts s-1 and s-2 allegedly paid to a were not paid in connection with s-l1's and s-2's respective trades_or_businesses cheryl r frank and gerald w kelly jr for petitioners lindsey d stellwagen for respondent memorandum findings_of_fact and opinion chabot judge by separate notices of final s_corporation administrative adjustment hereinafter sometimes referred to as fsaa respondent determined adjustments to the s_corporation income_tax returns of impact research corporation hereinafter sometimes referred to as irc and research impact corporation hereinafter sometimes referred to as ric for irc respondent this method of resolving disputes regarding subchapter_s items was enacted by sec_4 of the subchapter_s_revision_act_of_1982 publaw_97_354 96_stat_1669 effective for taxable years beginning after date it was repealed by sec c of the small_business job protection act of publaw_104_188 110_stat_1755 effective for taxable years beginning after date the year in issue in the instant cases is a year to which this method continues to apply thus even though both of the fsaas here involved were issued after the repeal we concur with the parties’ position that this court has jurisdiction to resolve the parties’ disputes in the instant cases see 117_tc_152 n - - determined a dollar_figure adjustment resulting from the disallowance of a deduction for research or experimental expenditures under sec_174 and an dollar_figure adjustment eliminating irc’s reported short-term_capital_gain petitioner in docket no does not dispute the dollar_figure adjustment for ric respondent determined a dollar_figure adjustment resulting from the disallowance of a deduction for research or experimental expenditures under sec_174 sunder the heading of detail of adjustments to ordinary_income the fsaa for irc shows a dollar_figure adjustment to research_and_development expense under the heading of other adjustments the fsaa shows a dollar_figure adjustment to research_and_development expense and a dollar_figure adjustment to qualified_investment_expenses paralleling the treatment on schedule k shareholders’ share of income credits deductions etc of irc’s s_corporation tax_return the sum of these adjustments is dollar_figure on brief the parties treat this as one dollar_figure adjustment for convenience we follow the parties’ one- adjustment terminology this does not affect our substantive analysis or our conclusions unless indicated otherwise all section references are to sections of the internal_revenue_code of as in effect for under the heading of detail of adjustments to ordinary_income the fsaa for ric shows a dollar_figure adjustment to research_and_development expense under the heading of other adjustments the fsaa shows a dollar_figure adjustment to research_and_development expense and a dollar_figure adjustment to qualified_investment_expenses paralleling the treatment on schedule k shareholders’ share of income credits deductions etc of ric’s s_corporation tax_return the sum of these adjustments is dollar_figure however on a statement i of ric’s s_corporation tax_return the deduction is broken down as follows research-development exp --big_number and other exp --- the parties do not appear to focus on the differences between these two breakdowns of the dollar_figure total because the continued q4e- these cases have been consolidated for trial briefs and opinion after a concession by respondent the issues for decision as to each of the s_corporations are as follows whether the s_corporation made research or experimental expenditures within the meaning of sec_174 in and if so then in what amount whether any such expenditures by the s_corporation were made in connection with that corporation’s trade_or_business findings_of_fact some of the facts have been stipulated the stipulations and the stipulated exhibits are incorporated herein by this reference ’ continued differences between these breakdowns do not affect our substantive analysis or our conclusions for convenience we treat respondent’s determinations as one adjustment shortly before trial respondent raised the question of whether irc had a valid s_corporation_election under sec_1362 a in effect for two months after the trial the parties stipulated the document that constituted the election form and showed on its face that it had been timely received and accepted by respondent respondent thereupon conceded that irc had a valid s_corporation_election in effect for ‘six of the stipulated exhibits were offered for limited purposes only and as was made clear in the trial transcript were received subject_to those limitations we have carefully observed those limitations in making our findings and arriving at our conclusions see fed r evid - - irc and ric had their respective principal places of business in sterling virginia when the respective petitions were filed in the instant cases both irc and ric were cash_basis taxpayers each reported on its respective information_return that it had no income but claimed a deduction for research_and_development expenses irc--dollar_figure ric---dollar_figure ric claimed a dollar_figure deduction for other expenses a systems impact inc in systems impact inc hereinafter sometimes referred to as systems was a nonpublicly traded c_corporation seeking to develop interactive educational videodiscs a relatively new technology at the time videodiscs are discs which contain information which users may access with a videodisc player the videodisc player transmits the information contained in the videodisc to a computer monitor for display systems sought to exploit the videodisc technology as an educational aid systems’ videodiscs were about the size of a 78-rpm phonograph record they contained information about various subjects including fractions algebra and earth science as used in an educational setting teachers could monitor student learning while the videodiscs presented the information to the students based on their observations teachers could tailor the presentation of the information to what they perceived to be the needs of the students for instance if the class did not appear -- - to grasp a portion of a lesson then the teacher could replay the unclear portion of the lesson in a step-by-step process to reinforce or clarify key principles conversely if the class appeared to understand the lesson then the teacher could continue with the lesson the videodiscs also enabled teachers to present the information contained in the videodiscs in more than one manner by systems had developed early prototypes of the videodiscs but it needed an additional dollar_figure-8 million to bring them to market b creation and operation of irc and ric in gordon gould hereinafter sometimes referred to as gould was the president of heritage financial corp hereinafter sometimes referred to as heritage financial heritage financial was a securities firm a broker-dealer it sold stocks bonds and other forms of investments in gould met with systems’ representatives about raising the financial support systems needed in order to expand its research_and_development activities gould considered the videodisc technology to be a valid potential product for investors after consulting with securities attorneys gould and systems agreed that the formation of two s_corporations represented the best way to provide to systems the additional financing it needed and secure an equity_investment in the videodisc technology for shareholders in the to-be-formed s_corporations once gould and systems agreed to form the two s_corporations gould began to locate potential shareholders in what would become irc and ric gould tried to locate shareholders who would qualify under the private_placement rules of the securities act of to ensure qualification prospective shareholders completed investor qualification forms which solicited the information necessary to determine whether potential shareholders satisfied the securities and exchange commission’s rules regarding private_placement offerings the investor qualification forms provided information about the potential shareholder’s balance sheets income statements tax returns and experience with investing in private placements potential shareholders in irc and ric had to have a minimum net_worth of dollar_figure gould reviewed the investor qualification form of each potential shareholder shareholders in the s_corporations were not selected on the basis of education and experience in manufacturing or in marketing a majority of the shareholders of irc and ric were professionals and had some managerial and business expertise frank colenda supra note participated in the u s navy’s development of the sparrow missile program among the shareholders of ric were the following joan c benz a ph d --- - who later became a high school principal francis e rundell a retired u s air force colonel who managed missile research_and_development programs for the u s air force and william a fleming a former supervisor in the lunar lander program of the national aeronautics and space administration and former supervisor in the federal aviation administration on date irc was incorporated in delaware irc elected s_corporation status for its first taxable_year the short_period from mar through date it reported its income using the cash_method_of_accounting on date irc opened a checking account with maryland national bank irc wrote four checks on that account two checks totaling dollar_figure for legal fees and two checks totaling dollar_figure to heritage financial for fees and commissions associated with the private_placement of irc stock on date ric was incorporated in delaware ric elected s_corporation status for its first taxable_year the short_period from june through date it reported its income using the cash_method_of_accounting in june of ric opened a checking account with maryland national bank ric wrote eight checks on that account two checks totaling dollar_figure for legal fees one dollar_figure check for the repayment of a loan two checks totaling dollar_figure for refunds of investments in ric stock one dollar_figure - check to systems as a transfer of funds and two checks totaling dollar_figure to heritage financial for sales commissions and legal fees associated with the private_placement of ric stock ric transferred an additional dollar_figure to systems by debit memorandum and systems transferred dollar_figure to ric ric also transferred to systems dollar_figure by means of seven debit memoranda ric closed its checking account with maryland national bank and transferred the remaining balance of the account dollar_figure to systems by debit memorandum on or about date ric transferred a net of dollar_figure to systems from its maryland national bank checking account dollar_figure big_number - big_number big_number big_number on or about date ric opened a checking account with mclachlen national bank ric did not write any checks on the account ric closed the account and transferred the remaining balance dollar_figure to systems on date ric transferred dollar_figure to systems from its two checking accounts dollar_figure maryland national account dollar_figure mclachlen national account neither irc nor ric performed educational videodisc research or development activities through its own employees for that matter neither s_corporation had any employees irc and ric did not prepare any written marketing or business plans neither irc nor ric held corporate board meetings owned physical assets -- - owned or leased physical premises or maintained inventory neither irc nor ric was adequately capitalized to market and license products nor did either corporation make any provisions to raise additional capital there are not any written documents reflecting that either irc or ric intended to enter the market for educational videodiscs c agreements among systems irc and ric irc entered into three agreements with systems a research_and_development agreement hereinafter sometimes referred to as the r d agreement an exclusive license agreement and an option agreement on date irc and systems amended the r d agreement to make ric a party thereto ’ at some point irc and systems also amended the exclusive license agreement to make ric a party thereto see supra note also at some point ric became a party to an option agreement with systems but the record does not indicate in many instances the entire agreements are physically in the record nevertheless as explained supra note our findings with respect to these agreements do not go beyond the stipulated limitations on the purposes for which the agreements were offered and received in evidence except to the extent the findings are based on other evidence of record or on the parties’ unobjected-to proposed findings so stipulated however neither the parties’ stipulations nor any other evidence in the record herein shows what ric’s obligations and benefits were under the r d agreement as so amended for example we cannot tell from the record whether it is more_likely_than_not that ric shared all or any of irc’s obligations and benefits under the r d agreement but see infra note whether this was accomplished by an irc-systems amendment to the original option agreement or a separate ric-systems agreement research_and_development aqreement the r d agreement obligated irc to pay to systems a fixed fee of dollar_figure in consideration of systems’ performance of research activities in this connection section dollar_figure of the r d agreement provides as follows payments in consideration for the performance of the funded research effort sii systems shall receive a fixed fee of dollar_figure such fee shall be paid in seven installments in accordance with the payment schedule set forth on exhibit b which hereby is incorporated herein and made a part hereof the obligation of irc to make payments to sii pursuant to this section dollar_figure shall be contingent upon the delivery to irc by sii of the monthly reports required pursuant to section dollar_figure hereof and the absence of any default under section dollar_figure hereof in consideration of such fixed fee sii shall complete the entire funded research effort irrespective of the actual cost thereof regardless of whether a commercially marketable technology or product results from the funded research effort no part of any we note that the fsaas disallowed research or experimental expenditures deductions in the amounts of dollar_figure irc and dollar_figure ric for a total of dollar_figure this is very close to the dollar_figure fixed fee provided for in the r d agreement also this is almost exactly the dollar_figure that petitioners ask us to find as irc’s and ric’ss payment obligation under the r d agreement however the parties have not enlightened us as to whether this is an indication that the date amendment involved ric’s taking over some specified portion of irc’s original obligations under the r d agreement in light of the lack of record evidence as to what was involved in the date amendment to the r d agreement we cannot tell whether petitioners intend to suggest that the date amendment slightly reduced the contractual fee obligation or the dollar_figure statement is merely petitioners’ typographical error that went unnoticed by respondent such fixed fee shall be refundable to irc except as provided in section hereof the exhibit b payment schedule referred to in section dollar_figure of the r d agreement provides as follows exhibit b to research_and_development agreement impact research corporation shall make payments to systems impact inc pursuant to the research_and_development agreement according to the following schedule date amount of payment no later than date dollar_figure date big_number date big_number date big_number date big_number date big_number date big_number total big_number any payments that irc made to systems were not made in accordance with the exhibit b payment schedule ’ systems did not provide to irc the monthly reports referenced in par dollar_figure of the r d agreement or any other written periodic reports nor ‘so stipulated see supra note as to our lack of information as to ric’s obligations also the record does not indicate whether ric made payments in accordance with any such obligations did systems provide written periodic reports to ric however systems did provide a final report to both irc and ric systems conducted frequent meetings with gould and invited shareholders of irc and ric to discuss the progress of the research none of irc’s or ric’s shareholders became actively involved in or monitored the substance of systems’ research however one shareholder paul smith traveled once to utah where the actual research was being performed the r d agreement further provides that irc and ric acquired proprietary rights in the results of systems’ research activities as follows ownership in irc and ric irc and ric shall have the full exclusive right title and interest in and to all knowledge developments techniques processes discoveries inventions improvements devices designs apparatuses practices methods products and trade secrets of whatever nature whether or not patentable that are perfected devised conceived developed acquired or reduced_to_practice in performance of the r d agreement provided however irc’s and ric’s rights in preexisting research shall be as provided in sec_3 hereof the research under the r d agreement was not intended to and did not result in any commercially viable product sec_3 of the r d agreement was not offered and received into evidence 3petitioners ask us to make this finding respondent does not object we treat this as the equivalent of a supplemental stipulation -- the r d agreement provides that it would terminate at the later of the passage of year or when systems delivered a final report acceptable to irc exclusive license agreement under the exclusive license agreement irc transferred to systems certain rights in exchange for a royalty interest the exclusive license agreement obligated systems to remit to irc royalty payments equal to percent of the gross revenues systems derived from the sale of demonstration discs and core concepts in science and mathematics for the term of the exclusive license agreement discussed below systems was further obligated to remit to irc royalties of percent of the gross revenues systems derived from the sale of any other products based upon or embodying the demonstration discs for a period of years at some point ric became a party to the exclusive license agreement the term of the exclusive license agreement is set forth in section dollar_figure thereof which provides as follows duration a the exclusive license shall continue in effect until such date the date of termination as it is terminated in whole or in part in accordance with the following provisions royalty payments as the record herein does not indicate whether the final report was acceptable to irc or for that matter to ric supra note or even whether systems’ delivery was late enough so that the r d agreement lasted longer than year -- - hereinafter defined in sec_5 accrued as of the date of termination shall remain due and payable notwithstanding termination b subject_to the provisions of paragraph c of this sec_2 the exclusive license shall terminate as to the demonstration discs upon the occurrence of any of the following events i systems or an assignee pursuant to the terms hereof is adjudicated a bankrupt and ceases operations there shall be a failure to make a royalty payment in accordance with sec_5 hereof for a period of at least twenty days after the date on which the same is due and payable i111 systems fails to complete the funded research effort as defined in the r d agreement within one year from the date hereof iv systems fails to complete the development of and to offer for sale to the public at least five of the courses to be included in the core concepts in science and mathematics series on or before date or v systems fails to develop and maintain in good_faith policies and a program to protect the confidentiality of the demonstration discs and the technology relating thereto pursuant to section hereof c if the exclusive license has not terminated pursuant to the preceding provisions of this sec_2 it shall terminate on date the date of termination systems did not remit to either irc or ric any royalties in option agreement on or about date irc and systems entered into an agreement under which systems had the option to buy irc’s assets in exchange for systems’ stock but only if all of certain specified conditions were met one of these specified conditions was that systems’ notice of election to exercise the option shall provide for the consummation of the sale of the assets of -- - irc to systems on or before date at some point ric became a party to an option agreement with systems under an agreement dated date among irc and its shareholders if systems satisfied each of certain specified conditions then irc’s shareholders were obligated to vote their shares to approve the proposed merger or assets acquisition the specified conditions in the date irc shareholders agreement are almost exactly the same as the specified conditions in the above-described option agreement if systems did not satisfy the foregoing conditions then the terms of any agreement to merge or sell assets would be subject_to negotiations on or about date systems’ president asked that the option expiration date be extended from date to date on or about date the boards of directors of irc and ric refused the request for extension d mergers of irc and ric into systems contentious merger negotiations between systems irc and ric ensued after systems’ option to buy the stock of irc and ric expired on date the negotiations ultimately proved successful and a merger occurred both irc and ric were formed and operated primarily to furnish investment capital to systems neither irc nor ric spent money in for the purpose of research or development ina - - trade_or_business that the respective s_corporation was conducting in or that the respective s_corporation expected or intended to conduct at any time after opinion respondent contends that neither irc nor ric is entitled to the sec_174 deduction each claimed because petitioners have failed to carry their burdens of proving the following bither irc or ric paid research expenses in any expenses paid for by irc or ric in constitute research or experimental expenditures under sec_174 and any such expenditures were paid in connection with the respective s corporation’s trade_or_business respondent contends that to meet the in connection with requirement petitioners must establish that the s_corporations had realistic prospects of going into business and they must do so by demonstrating both an objective intent and the current ability to enter the marketplace respondent views petitioners’ burdens as a series of hurdles every one of which must be surmounted by a petitioner in order for that petitioner to establish that that petitioner’s s_corporation is entitled to any part of its claimed deduction petitioners contend that the work that systems performed on behalf of irc and ric qualifies under sec_174 and should at one point on brief respondent seems to contend that the failure of proof of expenditures applies to both irc and ric at another point respondent applies this contention only to irc -- - be treated as having been performed by irc and ric irc and ric could have and would have entered the marketplace with the technology so developed but for systems’ acquisition of irc and ric and irc and ric spent the necessary funds in we agree with respondent that irc and ric did not pay the research expenses in connection with their respective trades_or_businesses and so neither s_corporation is entitled to its claimed sec_174 deduction see supra note sec_3 and sec_174 permits a taxpayer to currently deduct research or experimental expenditures which the taxpayer pays or incurs during the taxable_year in connection with the taxpayer’s trade_or_business for these purposes the taxpayers in the instant cases are irc and ric even though they are pass-through entities for irc and ric to be entitled to their claimed sec_174 deductions the record must show that irc and ric made payments to systems these payments were made in order to sec_174 provides as follows sec_174 research_and_experimental_expenditures a treatment as expenses ---- in general --a taxpayer may treat research or experimental expenditures which are paid_or_incurred by him during the taxable_year in connection with his trade_or_business as expenses which are not chargeable to capital_account the expenditures so treated shall be allowed as a deduction have systems conduct research or experiments on behalf of irc and ric and this research or these experiments are in connection with irc’s or ric’s trade_or_business failure to satisfy any of these requirements would lead to a conclusion that irc and ric are not entitled to their claimed sec_174 deductions see 83_tc_667 we consider first the question of whether the expenditures were paid_or_incurred in connection with irc’s or ric’s trade_or_business sec_174 in 416_us_500 the supreme court contrasted the in connection with language of sec_174 with the in carrying on language of sec_162 the supreme court concluded that the difference in language meant that the requirements of sec_174 were different from the requirements of sec_162 the supreme court examined the legislative_history of sec_174 in order to determine what were the relevant differences between sec_174 and sec_162 id pincite the supreme court then concluded that the different statutory language meant that deductions under sec_174 are to be available to companies that are upcoming and about to reach the market as well as to ongoing companies id pincite although the taxpayer need not be conducting a trade_or_business at the time of the research or experimental expenditure - - in order to satisfy the trade_or_business requirement of sec_174 the record must demonstrate that the taxpayer’s prospects of entering that trade_or_business are realistic 929_f2d_1015 5th cir 845_f2d_148 7th cir affg tcmemo_1986_403 demonstrating a realistic prospect of entering a trade_or_business requires proof of the objective intent to enter such trade_or_business and the capability of doing so 998_f2d_1514 9th cir and cases cited therein affg on this issue and revg on another issue tcmemo_1990_380 in order to qualify for the sec_174 deduction a taxpayer’s existing or prospective business must be its own and not that of another entity id pincite putting it differently the record must show that the taxpayer is not merely an investor in someone else’s trade_or_business but is or is to be the conductor of its own trade_or_business 16_f3d_75 5th cir affg tcmemo_1990_80 930_f2d_372 4th cir affg 92_tc_423 green v commissioner t c pincite see travers v commissioner 21_f3d_424 aftr 2d 4th cir affg without published opinion harris v commissioner tcmemo_1990_80 --- - we view the record in the instant case in light of the foregoing as began systems existed irc and ric had not yet been created systems was developing interactive educational videodiscs and seeking to exploit the technology systems needed an additional dollar_figure-8 million to bring its videodiscs to market irc and ric were created in through the efforts of systems and gould systems’ financial adviser these efforts were motivated by systems’ need for additional financing gould’s testimony makes it plain that irc and ric were created to meet systems’ need for financing research that systems wanted to do so that systems could exploit interactive videodisc technology gould selected irc’s and ric’s potential shareholders in order to have these individuals contribute funds to irc and ric in order to have irc and ric satisfy a portion of systems’ financial needs gould was petitioners’ witness gould’s testimony completely negates any thought that irc and ric had the trade_or_business ideas and merely sought out systems to do research in order to enable irc and ric to exploit new technology a date letter from john p clark hereinafter sometimes referred to as clark to systems’ president shows that clark too understood that systems was looking for a source of funds that systems could use to advance -- - systems’ prospects to enter the videodisc instructional systems market clark understood that funds are to be raised ina tax advantaged subchapter_s investment vehicle and these funds would be used by systems to further systems’ business efforts in this letter clark as vice president of scott stringfellow inc was offering the services of his firm to act as investment bankers for systems systems and irc entered into three agreements ric got folded into these agreements in some manner not clearly disclosed in the record the r d agreement required irc and ric to make payments to systems on a specified schedule in consideration of systems’ performing research and required systems to provide monthly reports to irc and ric the r d agreement was respected only in part by the parties thereto the parties herein have stipulated that the payments were not made in accordance with the r d agreement schedule the parties herein have stipulated that systems did not provide any written periodic reports to irc or ric much less the monthly reports mandated by the r d agreement the r d agreement gave to irc and ric exclusive ownership of whatever systems’ research developed however the parties herein agree that the research under the r d agreement was not intended to and did not result in any commercially viable product although systems failed to provide written monthly reports it did conduct frequent meetings with - - gould and invited shareholders of irc and ric to discuss the progress of the research however the parties herein have stipulated that no shareholder of irc or ric monitored the substance of the research being performed by systems the record does not disclose how many if any of the shareholders attended the meetings of systems and gould under the exclusive license agreement irc transferred to systems certain rights in exchange for royalty payments because of the limitations on use of various stipulated documents supra note we cannot determine on the basis of the record herein whether these rights are the rights given to irc and ric under the r d agreement systems did not remit to either irc or ric any royalties in in light of the parties’ herein agreeing that the research under the r d agreement was not intended to and did not result in any commercially viable product it is not clear whether the parties to the exclusive license agreement contemplated that systems would ever be obligated ina real- world sense to make any royalty payments under the exclusive license agreement under the option agreement systems had the option to buy all of irc’s and ric’s assets in exchange for systems’ common_stock which would be worth at least twice the aggregate contributed capital of irc and ric and at least percent of systems’ outstanding common_stock immediately after the -- - transaction the option expired there were negotiations the exchange of stock for assets occurred apparently in and perhaps on terms more favorable to irc’s and ric’s shareholders than were provided for in the option agreement from the foregoing it is clear that the upcoming business was systems’ irc and ric were created to provide investment capital for systems’ trade_or_business and if things worked well then irc and ric would end up with systems stock and not with their own trade_or_business although the r d agreement appeared to provide irc and ric with rights that theoretically they might be able to exploit in their own trades_or_businesses neither party to the r d agreement bothered to comply with some of the agreement’s specific obligations and if the rights really turned out to be valuable then systems had an absolute right to acquire them in fact even though systems let the option agreement expire that merely resulted in a negotiated merger into systems and not trades_or_businesses for irc and ric thus although the events deviated from the option agreement the events confirmed ’ that element of the option agreement that controls for our purposes----systems bought out irc’s and ric’s see 832_f2d_403 n 7th cir affg 87_tc_698 116_tc_308 n on appeal 1st cir date - - assets so that if trade_or_business use would be made of any research or experimental expenditures then it would be made in systems’ trade_or_business and not in irc’s or ric’s because of our determination based on our findings_of_fact see 832_f2d_403 7th cir affg 87_tc_698 that any research or experimental expenditures by irc and ric were not paid in connection with irc’s or ric’ss trade_or_business within the meaning of sec_174 it is unnecessary for us to determine whether irc or ric made relevant expenditures in in at least the amounts of their respective claimed deductions or in any amounts and whether the expenditures that irc or ric made qualify as research or experimental expenditures green v commissioner t c pincite decisions will be entered for respondent
